ORDER
PER CURIAM.
Appellant’s Suggestion For Rehearing En Banc has been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service did not vote in favor of the suggestion. Upon consideration of the foregoing it is
ORDERED, by the Court en banc, that the suggestion is denied and it is
FURTHER ORDERED, by the Court en banc, on its own motion, that the Clerk is directed to further withhold issuance of the mandate herein pending disposition by the en banc Court of appellant’s Suggestion of Mootness and Motion to Vacate.
SENTELLE, Circuit Judge, files a dissenting statement joined by SILBERMAN, WILLIAMS, and D.H. GINSBURG, Circuit Judges.